                          IN THE UNITED STATED DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                       1:17-CV-995

 TRACY ADAMS, CARRIE ALBERS,                    )
 NICOLE BARILLA, WALTER BEST, JR.,              )
 LASHONDA BUTLER, DAVID DUGAN,                  )
 MICHAEL ELLISON, TRISTAN EVANS,                )
 ANITA FISHER, JUDITH FORDHAM,                  )
 DANI GANNON, ROBERT AND                        )
 SANDRA HEINITZ, TORROL HOLT,                   )
 KENNETH KOEPPLINGER, LOIS KERR,                )
 PAMELA LAVENHOUSE, BRIDGET                     )
 LEAK,    CHARLES     MCDONALD,                 )
 DARRELL PEEBLES, SUSAN SAVAGE,                 )
 BERNICE SCOTT, LUKHWINDER AND                  )
 RATTANDEEP SIDHU, RHODA SMITH,                 )
 MICHAEL      SPEHR,    WILLIAM                 )
 VAUGHAN, KAY WENGER, AND                       )
 PATRICIA WILLIAMS ON BEHALF OF                 )
 THEMSELVES      AND     OTHERS                 )
 SIMILARLY SITUATED,                            )
                                                )
                        Plaintiffs,             )
                                                )
 v.
                                                )
                                                )
 SETERUS, INC., and                             )
 NATIONSTAR MORTGAGE LLC                        )
 (as successor in interest to Seterus, Inc.),   )
                                                )
                       Defendants               )

                      ORDER GRANTING PLAINTIFFS’ MOTION
                             FOR FINAL APPROVAL

       This matter comes before the Court on Plaintiffs Tracy Adams, Carrie Albers,

Nicole Barilla, Walter Best, Jr., Lashonda Butler, David Dugan, Michael Ellison, Tristan

Evans, Anita Fisher, Judith Fordham, Dani Gannon, Robert and Sandra Heinitz, Torrol




      Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 1 of 18
Holt, Kenneth Koepplinger, Lois Kerr, Pamela Lavenhouse, Bridget Leak, Charles

McDonald, Darrell Peebles, Susan Savage, Bernice Scott, Lukhwinder and Rattandeep

Sidhu, Rhoda Smith, Michael Spehr, William Vaughan, Kay Wenger, and Patricia

Williams (collectively, “the plaintiffs”), Motion for Final Approval of Class Action

Settlement (“the Settlement” or “Settlement Agreement”). Seterus, Inc. and Nationstar

Mortgage LLC (collectively “Seterus” or “the defendants”) do not oppose this motion.

       After considering the written submissions, the single objection, and after hearing

oral argument from counsel and testimony from the one objector at the fairness hearing

on April 9, 2021, the Court hereby grants the plaintiffs’ Motion for Final Approval of the

parties’ Settlement and grants Class Counsel’s fee application and request for service

award to the Class Representatives. Docs. 116, 118.

                                    BACKGROUND

       1.     The plaintiffs brought this action against Seterus because of its systematic

use of unlawful debt collection practices related to form letters (“Final Letters”), which

threatened to accelerate loans and foreclose on the plaintiffs’ homes if they did not make

a full and complete payment of arrearages (“Default Amount”) within a specified date

certain (“Expiration Date”), contradicting Seterus’s actual policy.

       2.     The plaintiffs brought claims under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, North Carolina Debt Collection Act (“NCDCA”),

N.C.G.S. § 75-50; the Michigan Regulation of the Collection Practices Act, MCL §

445.252, et seq., and the Rosenthal Act, Cal. Civ. Code § 1788 et seq. See Doc. 106 at ¶¶

93–167.

                                             2



     Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 2 of 18
       3.     The Settlement, see Doc. 107-2 at 2–59, provides benefits to former

residential mortgagors of Seterus.

       4.     The Settlement provides benefits to over 46,000 people throughout twelve

(12) states who received a “Final Letter” from Seterus when their loans exceeded the 45th

day of delinquency, asserting, inter alia, “if full payment of the accelerate the maturity of

your loan and upon such acceleration the ENTIRE indebtedness of the loan, including

principal, accrued interest, and all other sums due thereunder, shall, at once and without

further notice become immediately due and payable.” See, e.g., Doc. 106-9 at 2.

       5.     In an order dated January 7, 2021, the Court preliminarily approved the

Settlement Agreement, the proposed notice plan, and the settlement classes. Doc. 111.

       6.     Pursuant to the plan approved by the Court, notice was disseminated to the

class. Nine class members opted out of the settlement, Doc. 117-1 at 32, and only one

class member timely objected to approval of the settlement. Id. at ¶ 10; Doc. 113. No

class member objected to either the proposed award of fees and expenses to Class

Counsel or the proposed service awards to the class representatives.

                                SETTLEMENT TERMS

       7.     The Settlement Agreement establishes a Settlement Fund of $7,000,000.00,

which provides benefits to the Settlement Classes, pays for administrative expenses, and

will be used to provide Service Awards and attorneys’ fees, costs, and expenses awarded.

The parties allocated the Settlement Fund to the twelve Settlement Classes and agreed

upon the release of liability and the terms of the Notice Program.

       8.     The Settlement Classes are defined as:

                                              3



     Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 3 of 18
       NC Class: All North Carolina residential mortgagors whose
       mortgage servicing was transferred to Seterus to whom Seterus
       sent a letter substantially similar or materially identical to the
       North Carolina Final Letter warning of acceleration of the
       home loan and/or commencement of foreclosure proceedings
       upon less than full payment of the “amount due” or “default
       amount,” dated from November 2, 2013, through February 28,
       2019.

       KS Class: All Kansas residential mortgagors whose
       mortgage servicing was transferred to Seterus while in a state
       of default, to whom Seterus sent a letter substantially similar
       or materially identical to the Kansas Final Letter warning of
       acceleration of the home loan and/or commencement of
       foreclosure proceedings upon less than full payment of the
       “amount due” or “default amount,” dated from August 24,
       2017, through February 28, 2019.

       MI Class: All Michigan residential mortgagors whose
       mortgage servicing was transferred to Seterus to whom Seterus
       sent a letter substantially similar or materially identical to the
       Michigan Final Letter warning of acceleration of the home loan
       and/or commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default amount,”
       dated from September 4, 2012, through February 28, 2019.

       FL Class: All Florida residential mortgagors whose
       mortgage servicing was transferred to Seterus while in a state
       of default, to whom Seterus sent a letter substantially similar
       or materially identical to the Florida Final Letter warning of
       acceleration of the home loan and/or commencement of
       foreclosure proceedings upon less than full payment of the
       “amount due” or “default amount,” dated from January 25,
       2018, through February 28, 2019.

       MN Class: All Minnesota residential mortgagors whose
       mortgage servicing was transferred to Seterus while in a state
       of default, to whom Seterus sent a letter substantially similar
       or materially identical to the Minnesota Final Letter warning
       of acceleration of the home loan and/or commencement of
       foreclosure proceedings upon less than full payment of the
       “amount due” or “default amount,” dated from May 24, 2018,
       through February 28, 2019.

                                       4



Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 4 of 18
       NJ Class:      All New Jersey residential mortgagors whose
       mortgage servicing was transferred to Seterus while in a state
       of default, to whom Seterus sent a letter substantially similar
       or materially identical to the New Jersey Final Letter warning
       of acceleration of the home loan and/or commencement of
       foreclosure proceedings upon less than full payment of the
       “amount due” or “default amount,” dated from September 12,
       2017, through February 28, 2019.

       NY Class: All New York residential mortgagors whose
       mortgage servicing was transferred to Seterus while in a state
       of default, to whom Seterus sent a letter substantially similar
       or materially identical to the New York Final Letter warning
       of acceleration of the home loan and/or commencement of
       foreclosure proceedings upon less than full payment of the
       “amount due” or “default amount,” dated from September 7,
       2017, through February 28, 2019.

       GA Class: All Georgia residential mortgagors whose
       mortgage servicing was transferred to Seterus while in a state
       of default, to whom Seterus sent a letter substantially similar
       or materially identical to the Georgia Final Letter warning of
       acceleration of the home loan and/or commencement of
       foreclosure proceedings upon less than full payment of the
       “amount due” or “default amount,” dated from March 1, 2018,
       through February 28, 2019.

       CA Class: All California residential mortgagors whose
       mortgage servicing was transferred to Seterus to whom Seterus
       sent a letter substantially similar or materially identical to the
       California Final Letter warning of acceleration of the home
       loan and/or commencement of foreclosure proceedings upon
       less than full payment of the “amount due” or “default
       amount,” dated from February 7, 2018, through February 28,
       2019.

       MO Class: All Missouri residential mortgagors whose
       mortgage servicing was transferred to Seterus while in a state
       of default, to whom Seterus sent a letter substantially similar
       or materially identical to the Missouri Final Letter warning of
       acceleration of the home loan and/or commencement of
       foreclosure proceedings upon less than full payment of the

                                       5



Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 5 of 18
             “amount due” or “default amount,” dated from November 13,
             2017, through February 28, 2019.

             PA Class: All Pennsylvania residential mortgagors whose
             mortgage servicing was transferred to Seterus while in a state
             of default, to whom Seterus sent a letter substantially similar
             or materially identical to the Pennsylvania Letter warning of
             acceleration of the home loan and/or commencement of
             foreclosure proceedings upon less than full payment of the
             “amount due” or “default amount,” dated from December 18,
             2017, through February 28, 2019.

             AL Class: All Alabama residential mortgagors whose
             mortgage servicing was transferred to Seterus while in a state
             of default, to whom Seterus sent a letter substantially similar
             or materially identical to the Alabama Final Letter warning of
             acceleration of the home loan and/or commencement of
             foreclosure proceedings upon less than full payment of the
             “amount due” or “default amount,” dated from May 7, 2018,
             through February 28, 2019.

      9.     The GA Class, AL Class, FL Class, CA Class, KS Class, MO Class, NJ

Class, NY Class, MN Class, and the PA Class are collectively referred to as the “FDCPA

Classes.”

      10.    The respective state classes are being allotted the following monetary relief

pursuant to the terms of the Settlement Agreement:

             State          Class   Gross            Gross       Likely Net
                            Size    Settlement       Amount      Settlement
                                    Amount           Per Set     Amount
                                                     of Class    Per Set of
                                                     Member      Class
                                                                 Member
             North          9393    $2,694,150.00 $286.83        $181.74
             Carolina
             California     5923    $500,000.00      $84.42      $53.49
             Michigan       13583   $2,037,450.00    $150.00     $95.04
             Kansas         403     $40,300.00       $100.00     $63.36
             Alabama        496     $49,600.00       $100.00     $63.36

                                            6



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 6 of 18
              Florida         4330    $433,000.00      $100.00     $63.36
              Georgia         2120    $212,000.00      $100.00     $63.36
              Minnesota       448     $44,800.00       $100.00     $63.36
              Missouri        956     $95,600.00       $100.00     $63.36
              New Jersey      2959    $295,900.00      $100.00     $63.36
              New York        3856    $385,600.00      $100.00     $63.36
              Pennsylvania    2116    $211,600.00      $100.00     $63.36
              TOTAL           46583   $7,000,000.00


                           APPROVAL OF CLASS NOTICE

       11.    The Settlement Classes have been notified of the settlement pursuant to the

plan approved by the Court. All but 239 class members were notified in accordance with

the Court’s directive. See Doc. 117-1 at ¶ 5.

       12.    Approximately 239 class members were inadvertently omitted from the

initial notice program. See id. The Court held a status conference with the parties on

March 29, 2021, and approved a joint request to provide prompt notice to the omitted

members via email and direct mail. Minute Entry 3/29/2021; see also Doc. 117-1 at ¶¶

5–6. All the omitted class members were served via overnight FedEx or USPS Priority

mail. Doc. 117-1 at ¶ 5. The Court also approved a joint request to give these 239 class

members additional time to object to or opt-out of the Settlement Terms. Minute Entry

3/29/2021; see, e.g., Augst-Johnson v. Morgan Stanley & Co., Inc., 247 F.R.D. 25, 26

(D.D.C. 2008) (“A district court has discretion under Federal Rules of Civil Procedure

6(b) and 60(b) to modify its order to allow a late opt-out from a class action.”).

Specifically, the class members were given notice that their objection deadline was

extended through 9:00 AM (EDT) on April 9, 2021, and their opt-out deadline would be

extended to May 29, 2021. See Doc. 122-1.
                                                7



     Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 7 of 18
        13.   As stated by the Claims Administrator at the Final Approval Hearing on

April 9, 2021, none of the omitted class members objected to the Settlement as of 9:00

AM (EDT). These class members had just over a week from receipt of notice to object.

        14.   None of these initially omitted class members asked to opt-out before the

Final Approval Hearing. Minute Entry 4/09/2021.

        15.   After reviewing the Post-Notice Declaration of the Settlement

Administrator, who was responsible for carrying out the notice program, Doc. 117-1, the

representations of counsel, Doc. 117 at 9, and the letter sent to the 239 class members,

Doc. 122-1, the Court finds that the notice was accomplished in accordance with the

Court’s directives.

        16.   The Court finds that the form and manner of distributing the Class Notices

(i) constituted the best notice practicable under the circumstances; (ii) constituted notice

that was reasonably calculated under the circumstances to apprise class members of the

pendency of the Action, of their right to object to or exclude themselves from the

proposed Settlement as applicable, of their right to appear at the Final Approval Hearing,

and of their right to seek relief; (iii) constituted reasonable, due, adequate, and sufficient

notice to all persons entitled to receive notice; and (iv) complies in all respects with the

requirements of Federal Rule of Civil Procedure 23, due process, and all other applicable

law.

        17.   The Court has specifically evaluated the late notice provided to the 239

class members and finds that it was adequate. Given the absence of any substantive

objection from the 46,000 class members who received timely notice, it is highly unlikely

                                               8



       Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 8 of 18
that there would be an objection from these 239 class members if they had had more time

to object. Their rights are further protected by the extension of the opt-out time,

previously approved during the March 29 status conference and as ordered herein.

       18.     No later than June 4, 2021, the Settlement Administrator shall file a

supplemental declaration stating whether any of these class members elected to opt-out

and, if so, identifying them by name for the record.

                          APPROVAL OF THE SETTLEMENT

       19.     The Court finds that the parties’ settlement is fair, reasonable, and adequate

in accordance with Rule 23. See In re Jiffy Lube Sec. Litig., 927 F.2d 155, 158–59 (4th

Cir. 1991). The settlement was reached at arm’s length without collusion or fraud and

satisfies all of the requirements for final approval. The Court has weighed the settlement

offer against considerations of the complexity, expense, and likely duration of the

litigation if the settlement is not approved; the odds of the plaintiffs succeeding at trial

balanced by the risks of continued litigation; the range and likelihood of possible

recovery if the case is tried; the opinions of the experienced class counsel and the class

representatives; and the degree of opposition to the settlement. See also infra discussion

at ¶¶ 25–30. The Court has also carefully evaluated the possibility of conflicts of interest

between and among the class members and finds that the settlement does not give rise to

significant conflicts of interest.

       20.     The nine persons identified in the Settlement Administrator’s Declaration,

Doc. 117-1 at 33, have timely and validly requested exclusion from the Settlement and

are hereby excluded from the Settlement, are not bound by this order, and may not make

                                               9



     Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 9 of 18
any claim against or receive any benefit from the Settlement, whether monetary or

otherwise. Each class member not identified in the Settlement Administrator’s

Declaration, id., or in the Supplemental Declaration required by supra ¶ 18 herein, are

bound by this order.

       21.    There was one timely objection to the settlement, filed by Dr. Sharon D.

Lewis. Doc. 113. That objection is without merit for two reasons.

       a.     First, Dr. Lewis’s objection did not include the dates that she would be

available for her deposition. See id. She did not comply with the provisions of the

Court’s Preliminary Approval Order, see Doc. 111 at ¶¶ 19–29, which were

communicated to her by the class notice. Doc. 117-1 at 19 (providing instructions for

how to object to the agreement with the class notice); see also Doc. 107-2 at 46 (§ 8.7 of

the Settlement Agreement). Her objection fails to satisfy the conditions precedent for

having her objection heard by this Court. For these reasons, her objection is stricken.

       b.     Second, even if the Court did not strike the objection, it would overrule the

objection because it concerns events unrelated to the matters at issue in this litigation and

relates to a claim that was the subject of a previous lawsuit about the foreclosure of her

home against Seterus, Bank of America, and Fannie Mae in 2013. See Lewis v. Fed.

Nat’l Mortg. Ass’n, No. 13-12649, 2013 WL 6858849, at *1 (E.D. Mich. Dec. 30,

2013), aff'd, No. 14-1082 (6th Cir. Sept. 24, 2014). Her objection does not refer to harms

caused by the letters at issue here, and her testimony at the hearing about harm was

conclusory. Rather, she makes reference to losing her home, failure to provide notice of

servicing transfer, failure to properly apply credits during the transfer period,

                                              10



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 10 of 18
irregularities with the modification of her loan, and the unauthorized drafting of funds

from her checking account. None of the issues raised in her objection are within the

scope of the claims being resolved in this Settlement and she has not otherwise raised any

valid concerns that the Settlement is unfair, unreasonable, or inadequate for the Michigan

Class.

         22.     In short, the settlement is finally approved, and the parties are directed to

consummate the settlement in accordance with its terms.

         23.     The Settlement Administrator is hereby authorized to complete the

distribution pursuant to the above table. See supra ¶ 10. Any order approving or

modifying the distribution plan or the application for the Fee & Expense Award and

Service Awards shall not affect the finality of this Final Approval Order.

         24.     The Court authorizes the parties, without further approval from the Court,

to agree to and adopt such amendments, modifications, and expansions of the Agreement

as shall be consistent in all material respects with the Final Approval Order and not limit

the rights of the parties or class members. Such other and further provisions must be in

writing and cannot result in a material decrease in the amount that each Settlement Class

member will receive from the likely net settlement amount per set of class member.

               APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES

         25.     The Class is represented by nationally recognized and experienced Class

Counsel who resolved this matter with skill and persistence. This matter initially

included thirteen different actions across twelve states and each in a separate jurisdiction.

See generally Doc. 118-1 at ¶ 13. There were motions to dismiss filed in each action, and

                                                11



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 11 of 18
hearings held in multiple jurisdictions. See generally Doc. 118-1. There were many

depositions across the country. Id.

       26.     Counsel fully briefed class certification motions in North Carolina, Kansas,

and Florida, and they briefed summary judgment motions in North Carolina. Id.

       27.     While motions practice, discovery, and trial preparation went forward, the

parties held several mediation sessions with mediator Robert A. Beason. Id. at ¶ 8–10.

The case eventually settled on November 3, 2020, as a result of arms-length negotiations.

Id. at ¶ 10.

       28.     Class Counsel spent over 5,000 hours litigating this case, researching

various state and federal debt collection laws; reviewing documents produced by Named

Plaintiffs and Seterus; writing letters regarding discovery disputes; working on briefs for

motions to dismiss, class certification, and summary judgment; preparing for depositions

of Seterus’s employees; preparing Named Plaintiffs for depositions; traveling to and from

hearings across the country; traveling to and from depositions across the country; drafting

settlement demands and settlement communications to Seterus; attending multiple

mediations; attending status conferences across the country; working on the settlement

agreement and related documents; and preparing the notice program and various notices

that would be sent to class members. See id. at ¶¶ 265, 271, 277–80.

       29.     In addition to the work already performed, Class Counsel anticipates

expending further time and resources to effectuate the settlement. Id. at ¶ 265.

       30.     Class Counsel’s persistence in advancing the litigation ultimately led to the

eventual settlement. All of these efforts have been to the benefit of the class members.

                                             12



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 12 of 18
Class Counsel had to overcome many obstacles in complex, multi-state class action

litigation. Class Counsel faced a genuine risk of non-recovery in this action because

Seterus was also represented by qualified and experienced counsel. Throughout the

litigation, Seterus maintained that its Final Letters complied with all applicable laws and

did not contain any misstatements or misrepresentations. If this Court, or any other

courts overseeing the respective state class proceedings, found that Seterus’s Final Letters

did not contain material misrepresentations, there would have been no recovery.

       31.    Many courts in the Fourth Circuit have held that attorneys’ fees in the

amount of one-third (1/3) of the settlement fund is reasonable. See, e.g., Chrismon v.

Meadow Greens Pizza, LLC, No. 5:19-cv-155-BO, 2020 WL 3790866, *5 (E.D.N.C. July

7, 2020) (collecting cases); Kelly v. Johns Hopkins Univ., No. 1:16-cv-2835-GLR, 2020

WL 434473, at *3 (D. Md. Jan. 28, 2020) (“Contingent fees of up to one-third are

common in this circuit.”) (collecting cases); In re Rite Aid Corp. Sec. Litig., 146 F. Supp.

2d 706, 735 (E.D. Pa. 2001) (reviewing 289 class action settlements and finding an

“average attorney's fees percentage [of] 31.31%” and a median of roughly one-third of

the common fund).

       32.    An award of $2,333,333.33, or one-third (1/3) of the settlement fund of

$7,000,000.00, for attorneys’ fees is reasonable based upon the contingent nature of Class

Counsel’s work in this litigation, the results achieved, the risk undertaken, and the

comprehensive work and effort involved in the prosecution and settlement of this

litigation. Class Counsel achieved extraordinary results for the class of approximately

46,000 class members, obtaining a Settlement Amount of $7 million.

                                             13



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 13 of 18
       33.    In approving the requested fee, the Court has considered the factors listed

in Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978), including (1) the

time and labor expended; (2) the novelty and difficulty of the questions raised; (3) the

skill required to properly perform the legal services rendered; (4) the attorneys’

opportunity costs in pressing the instant litigation; (5) the customary fee for like work; (6)

the attorneys’ expectations at the outset of the litigation; (7) the time limitations imposed

by the client or circumstances; (8) the amount in controversy and the results obtained; (9)

the experience, reputation and ability of the attorneys; (10) the undesirability of the case

within the legal community in which the suit arose; (11) the nature and length of the

professional relationship between attorneys and client; and (12) attorneys’ fees awards in

similar cases. All of these factors either support the fee requested here or are neutral.

       34.    The requested fee is also supported by a lodestar analysis. Class Counsel

report that they have already recorded a combined total of over 5,000 hours, valued in

excess of $2,400,000.00. Doc. 118-1 at ¶ 271. The Court finds that the time and hourly

rates are reasonable.

       35.    Accordingly, the Court finds the request for attorneys’ fees to be fair,

adequate, and reasonable.

       36.    Class Counsel have provided declarations specifying that they and their

local counsel have incurred $66,271.58 in expenses in prosecuting this action. Id. at

¶¶ 287–89. These expenses were reasonable and necessarily incurred on behalf of the

class as deposition, travel, and mediation costs. Before the pandemic, the parties made

multiple trips to various locations for hearings and depositions. For instance, as stated in

                                             14



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 14 of 18
Class Counsel’s declaration, they traveled to Portland, Oregon, for depositions on three

separate occasions. Class Counsel also traveled to Kansas City, Kansas, Detroit,

Michigan (on two occasions), Chicago, Illinois, St. Paul, Minnesota, and other cities for

depositions or hearings in this matter. See, e.g., id. at ¶ 172.

       37.    The Court finds Class Counsel’s expenses were reasonably and necessarily

incurred and, as a result, Class Counsel are entitled to reimbursement for their expenses

of $66,271.58 in addition to the fee award.

                                   SERVICE AWARDS

       38.    Class Counsel seek a Service Award for the Named Plaintiffs in amounts of

$3,500.00, 2,500.00, or $1,000 for serving as Class Representatives. Named Plaintiffs

request $3,500.00 total for each set of Named Plaintiffs who provided discovery and were

deposed (if a husband and wife were both deposed, then the total will be $3,500);

$2,500.00 total for each set of Named Plaintiffs who provided discovery, and $1,000.00

total for each set of Named Plaintiffs who were prepared to provide discovery and

perform the requirements of a Class Representative, yet never had to do so. In total, this

amounts to total Service Award for all Named Plaintiffs of $55,000.00.

       39.    Class Counsel seeks a service award of $3,500 each for the following sets

of Named Plaintiffs: Kenneth Koepplinger; Rhoda Smith; Carrie Albers; Charles

McDonald; Lois Kerr; Robert and Sandra Heinitz; and Kay Wenger.

       40.    Class Counsel seeks a service award of $2,500 each for the following sets

of Named Plaintiffs: Tracy Adams; Nicole Barilla; Susan Savage; Judith Fordham; Anita

Fisher; Michael Spehr; Darrell Peebles; and Patricia Williams.

                                              15



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 15 of 18
       41.      Class Counsel seeks a service award of $1,000 each for the following sets

of Named Plaintiffs: Dani and William Gannon; Bridget Leak; Walter Best, Jr. Lashonda

Butler; David Dugan; Michael Ellison; Tristan Evans; Torrol Holt; Pamela Lavenhouse;

Bernice Scott; Lukhwinder and Rattandeep Sidhu; and William Vaughan.

       42.      The Settlement Classes received notice that Class Counsel intends to seek

Service Awards for these Named Plaintiffs. Other than the objection filed by Dr. Lewis

as mentioned above, no Settlement Class Member has objected to the request for class

representatives to receive the service awards identified here. Accordingly, these service

awards are reasonable and are approved.

                                         CY PRES

       43.      As provided in the Settlement Agreement, if any Settlement Class members

fail to cash their checks within six (6) months of mailing and remaining funds are left

over, such that the Settlement Fund has a positive balance, all remaining amounts in the

Settlement Fund shall be disbursed to the approved cy pres recipient: United Way

Worldwide. The Settlement Administrator is ordered to provide a report to Class

Counsel of all money in the Settlement Fund left undisbursed within fifteen (15) calendar

days after the 6-month period has elapsed.

       THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, and DECREED

AS FOLLOWS:

       1. The motions, Docs. 116, 118, are GRANTED.

       2. The provisional certification of the Classes as set forth in the preliminary order

             at Doc. 111 is now final.

                                             16



    Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 16 of 18
  3. The Settlement Agreement between the representatives of the certified Class

     and Seterus, is fair, reasonable, adequate, in the best interest of the Class, and it

     is hereby APPROVED. The Court directs that the Settlement Agreement be

     consummated pursuant to its terms and conditions and pursuant to the terms of

     this order.

  4. The Court strikes the objection by Dr. Sharon D. Lewis. Alternatively, the

     Court overrules the objection by Dr. Lewis.

  5. Attorneys’ fees amounting to one-third of the of the $7,000,000.00 gross

     settlement are approved to Class Counsel;

  6. Class Counsel shall also be reimbursed $66,271.58 for their expenses from the

     Settlement Fund;

  7. Awards to the Class Representatives are awarded in the amounts requested by

     the plaintiffs, that is:

         a. Awards of $3,500 each for the following sets of Named Plaintiffs:

             Kenneth Koepplinger; Rhoda Smith; Carrie Albers; Charles McDonald;

             Lois Kerr; Robert and Sandra Heinitz; and Kay Wenger;

         b. Awards of $2,500 each for the following sets of Named Plaintiffs:

             Tracy Adams; Nicole Barilla; Susan Savage; Judith Fordham; Anita

             Fisher; Michael Spehr; Darrell Peebles; and Patricia Williams; and

         c. Awards of $1,000 each for the following sets of Named Plaintiffs: Dani

             and William Gannon; Bridget Leak; Walter Best, Jr.; Lashonda Butler;

             David Dugan; Michael Ellison; Tristan Evans; Torrol Holt; Pamela

                                        17



Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 17 of 18
            Lavenhouse; Bernice Scott; Lukhwinder and Rattandeep Sidhu; and

            William Vaughan.

     These awards shall be paid from the Settlement Fund;

  8. For those 239 class members who were inadvertently omitted from the initial

     notice program and who received notice in late March 2021, the deadline to

     opt-out of the Settlement Agreement is extended to May 29, 2021;

  9. The Settlement Administrator shall file a supplemental declaration by June 4,

     2021, which shall identify any class member omitted from the initial notice

     program who decided to opt-out or shall otherwise confirm that no other class

     members have opted out; and

  10. The Court reserves exclusive and continuing jurisdiction over the Action for

     the purposes of supervising the implementation, enforcement, construction,

     and interpretation of the Settlement Agreement.

  This the 16th day of April, 2021.

  SO ORDERED.




                                                                     ____
                                            UNITED STATES DISTRICT JUDGE




                                       18



Case 1:17-cv-00995-CCE-LPA Document 123 Filed 04/16/21 Page 18 of 18
